



FORM OF SUBSCRIPTION ESCROW AGREEMENT


THIS FORM OF SUBSCRIPTION ESCROW AGREEMENT dated as of September __, 2019 (this
“Agreement”), is entered into among Preferred Capital Securities, LLC (the
“Dealer Manager”), Preferred Apartment Communities, Inc. (the “Company”) and UMB
Bank, National Association, a national banking association, as escrow agent (the
“Escrow Agent”).


WHEREAS, the Company intends to raise cash funds from Investors (as defined
below) pursuant to a public offering (the “Offering”) of up to 1,000,000 shares
of preferred stock, having a purchase price of $1,000 per share of preferred
stock (for an aggregate offering amount of $1,000,000,000), consisting of (i)
shares of Series A1 Redeemable Preferred Stock, par value $0.01 per share, and
(ii) shares of Series M1 Redeemable Preferred Stock, par value $0.01 per share,
of the Company (collectively, the “Securities”), pursuant to the registration
statement on Form S-3 of the Company (No. 333-233576) (as amended, the “Offering
Document”).


WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent only
for the express duties set forth herein.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.     Proceeds to be Escrowed. On or before the date the Offering Document is
declared effective by the Securities and Exchange Commission, the Company shall
establish an escrow account with the Escrow Agent to be invested in accordance
with Section 7 entitled “ESCROW ACCOUNT FOR THE BENEFIT OF INVESTORS OF
A1M1PREFERRED STOCK OF PREFERRED APARTMENT COMMUNITIES, INC.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Escrow
Account”) with two separate subaccounts (a “A1 Subaccount” and a “M1
Subaccount”). All checks, wire transfers and other funds received from
subscribers of Securities via “Direct Registration Settlement” (as described in
the Offering Document) (“Investors”) in payment for the Securities (“Investor
Funds”) will be delivered to the Escrow Agent within one business day following
the day upon which such Investor Funds are received by the Company or its
agents, and shall, upon receipt by the Escrow Agent, be retained in escrow by
the Escrow Agent. Upon receipt of any such Investor Funds, the Company shall
direct the Escrow Agent in writing whether such funds shall be deposited into
the A1 Subaccount or the M1 Subaccount. In the absence of the receipt of such
written direction, the Escrow Agent shall have no obligation to determine
whether such investor funds shall be deposited into the A1 Subaccount or the M1
Subaccount. During the term of this Agreement, the Company or its agents shall
cause all checks received by and made payable to it for payment for the
Securities to be endorsed in favor of the Escrow Agent and delivered to the
Escrow Agent for deposit in the Escrow Account.


The initial escrow period shall commence upon the effectiveness of this
Agreement and shall continue until the Termination Date (as defined herein) The
Escrow Account shall not be an interest-bearing account.




PAC:19638.2

--------------------------------------------------------------------------------




The Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has good and collected funds. If
any checks deposited in the Escrow Account are returned or prove uncollectible
after the funds represented thereby have been released by the Escrow Agent, then
the Company shall promptly reimburse the Escrow Agent for any and all costs
incurred for such. The Escrow Agent shall be under no duty or responsibility to
enforce collection of any check delivered to it hereunder.


2.     Investors. Investors will be instructed by the Dealer Manager or any
soliciting dealers retained by the Dealer Manager (the “Soliciting Dealers”) to
remit the purchase price in the form of checks ( “instruments of payment”)
payable to the order of, or funds wired in favor of, “UMB BANK, N.A., ESCROW
AGENT FOR PREFERRED APARTMENT COMMUNITIES, INC.” Any checks made payable to a
party other than the Escrow Agent shall be returned to the Dealer Manager or
Soliciting Dealer that submitted the check.


If any subscription agreement for the purchase of Securities solicited by a
Soliciting Dealer is rejected by the Company, then the subscription agreement,
to the extent so received, and check for the purchase of Securities will be
returned to the rejected subscriber within ten business days from the date of
rejection. The Company and Dealer Manager shall provide any necessary
documentation to the Escrow Agent, upon which it may rely, to enable the Escrow
Agent to return amounts to rejected subscribers.


All Investor Funds deposited in the Escrow Account shall not be subject to any
liens or charges by the Company or the Escrow Agent, or judgments or creditors’
claims against the Company, until and unless released to the Company as
hereinafter provided. The Company understands and agrees that the Company shall
not be entitled to any Investor Funds on deposit in the Escrow Account and no
such funds shall become the property of the Company, or any other entity except
as released to the Company pursuant to Section 3. The Escrow Agent will not use
the information provided to it by the Company for any purpose other than to
fulfill its obligations as Escrow Agent hereunder. The Escrow Agent will treat
all Investor information as confidential; provided if the Escrow Agent is
compelled-in the absence of a protective order or other remedy-to disclose the
Investor information, the Escrow Agent may without liability disclose the
Investor information that is required but must exercise commercially reasonable
efforts (at the sole expense of the Company) to preserve the confidential
treatment of the Investor Information. Despite the foregoing, however, nothing
in this Agreement prohibits, prevents, or limits the Escrow Agent from
disclosing any Investor information, without notice to or consent of the
Company, if the disclosure is made to a supervisory or governmental authority or
a self-regulatory organization in the course of any examination, inquiry, or
audit of the Escrow Agent or Company or any of the Escrow Agent’s
representatives or businesses.


3.     Disbursement of Funds. The Escrow Agent, upon receipt of Escrow Release
Notice, attached hereto as Exhibit C, shall periodically transfer any portion of
the Investor Funds in the A1 Subaccount and/or the M1 Subaccount to the Company
or such other parties as set forth in the applicable Escrow Release Notice. The
Escrow Agent shall effect such transfer by the close of business on the date the
Escrow Agent receives the applicable Escrow Release Notice; provided, however,
if the Escrow Agent receives the applicable Escrow Release Notice after 2pm
Central Time, then the Escrow Agent shall effect such transfer by the close of
business on the next succeeding business day. Notwithstanding the foregoing, if
requested by the Escrow Agent,


2
PAC:19638.2

--------------------------------------------------------------------------------




the Escrow Agent shall have no obligation totransfer Investor Funds to any party
until after it has received an executed and valid IRS Form W-9, or valid
substitute thereto, from such party.


Upon the Escrow Agent’s receipt of written notice that (i) the Company is
abandoning the sale of the Securities; or (ii) the Securities and Exchange
Commission or any other federal or state regulatory authority that a stop or
similar order has been issued with respect to the Offering Document and has
remained in effect for at least 20 days, the Escrow Agent shall return Investor
Funds to Investors. The Company and Dealer Manager shall provide any necessary
documentation to the Escrow Agent, upon which it may rely, to enable the Escrow
Agent to return amounts to Investors.


4.    Term of Escrow. Unless otherwise extended, the “Termination Date” shall be
the earliest of: (a) the close of business on [___________], 2021, or
[______________], 2022 if the Offering is extended to such date by the Company,
and the Company shall give notice to the Escrow Agent of such; (b) the date the
Escrow Agent receives written notice from the Company that all the Securities
offered pursuant to the Offering Document are sold, (c) the date all funds held
in the Escrow Account are distributed to the Company or to Investors pursuant to
Section 3 and the Company has informed the Escrow Agent in writing to close the
Escrow Account; (d) the date the Escrow Agent receives written notice from the
Company that it is abandoning the sale of the Securities; and (e) the date the
Escrow Agent receives notice from the Securities and Exchange Commission or any
other federal or state regulatory authority that a stop or similar order has
been issued with respect to the Offering Document and has remained in effect for
at least 20 days. After the Termination Date, the Company and its agents shall
not deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective Investors.


5.     Duty and Liability of the Escrow Agent. The sole duty of the Escrow Agent
shall be to receive Investor Funds and subscription agreements and hold them
subject to release, in accordance herewith, and the Escrow Agent shall be under
no duty to determine whether the Company, the Dealer Manager or any Soliciting
Dealer is complying with requirements of this Agreement, the Offering or
applicable securities or other laws in tendering the Investor Funds to the
Escrow Agent. No other agreement entered into between the parties, or any of
them, shall be considered as adopted or binding, in whole or in part, upon the
Escrow Agent notwithstanding that any such other agreement may be referred to
herein or deposited with the Escrow Agent or the Escrow Agent may have knowledge
thereof, including specifically but without limitation the Offering Document or
any other document related to the Offering (including the subscription agreement
and exhibits thereto), and the Escrow Agent’s rights and responsibilities shall
be governed solely by this Agreement. The Escrow Agent shall not be responsible
for or be required to enforce any of the terms or conditions of the Offering
Document or any other document related to the Offering (including the
subscription agreement and exhibits thereto) or other agreement between the
Company and any other party. The Escrow Agent may conclusively rely upon and
shall be protected in acting upon any statement, certificate, notice, request,
consent, order or other document believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall have
no duty or liability to verify any such statement, certificate, notice, request,
consent, order or other document, and its sole responsibility shall be to act
only as expressly set forth in this Agreement. Concurrent with the execution of
this Agreement, the Company and the Dealer Manager shall each deliver to the


3
PAC:19638.2

--------------------------------------------------------------------------------




Escrow Agent an authorized signers form in the form of Exhibit A or Exhibit A-1
to this Agreement, as applicable. The Escrow Agent shall be under no obligation
to institute or defend any action, suit or proceeding in connection with this
Agreement unless first indemnified to its satisfaction. The Escrow Agent may
consult counsel of its own choice with respect to any question arising under
this Agreement and the Escrow Agent shall not be liable for any action taken or
omitted in good faith upon advice of such counsel. The Escrow Agent shall not be
liable for any action taken or omitted by it in good faith except to the extent
that a court of competent jurisdiction determines that the Escrow Agent’s gross
negligence or willful misconduct was the primary cause of loss. The Escrow Agent
is acting solely as escrow agent hereunder and owes no duties, covenants or
obligations, fiduciary or otherwise, to any other person by reason of this
Agreement, except as otherwise stated herein, and no implied duties, covenants
or obligations, fiduciary or otherwise, shall be read into this Agreement
against the Escrow Agent.  If any disagreement between any of the parties to
this Agreement, or between any of them and any other person, including any
Investor, resulting in adverse claims or demands being made in connection with
the matters covered by this Agreement, or if the Escrow Agent is in doubt as to
what action it should take hereunder, the Escrow Agent may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, the Escrow Agent shall not be or become liable in any way
or to any person for its failure or refusal to act, and the Escrow Agent shall
be entitled to continue so to refrain from acting until (a) the rights of all
interested parties shall have been fully and finally adjudicated by a court of
competent jurisdiction, or (b) all differences shall have been adjudged and all
doubt resolved by agreement among all of the interested persons, and the Escrow
Agent shall have been notified thereof in writing signed by all such persons.
Notwithstanding the foregoing, the Escrow Agent may in its discretion obey the
order, judgment, decree or levy of any court, whether with or without
jurisdiction and the Escrow Agent is hereby authorized in its sole discretion to
comply with and obey any such orders, judgments, decrees or levies. If any
controversy should arise with respect to this Agreement the Escrow Agent shall
have the right, at its option, to institute an interpleader action in any court
of competent jurisdiction to determine the rights of the parties. IN NO EVENT
SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
The parties hereto agree that the Escrow Agent has no role in the preparation of
the Offering Document (including the subscription agreement and other exhibits
thereto) and makes no representations or warranties with respect to the
information contained therein or omitted therefrom. The Escrow Agent shall have
no obligation, duty or liability with respect to compliance with any federal or
state securities, disclosure or tax laws concerning the Offering Document or any
other document related to the Offering (including the subscription agreement and
other exhibits thereto) or the issuance, offering or sale of the Securities. The
Escrow Agent shall have no duty or obligation to monitor the application and use
of the Investor Funds once transferred to the Company, that being the sole
obligation and responsibility of the Company.


6.     Escrow Agent’s Fee. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full


4
PAC:19638.2

--------------------------------------------------------------------------------




compensation for the Escrow Agent’s services as contemplated by this Agreement;
provided, however, that if (a) the conditions for the disbursement of funds
under this Agreement are not fulfilled, (b) the Escrow Agent renders any
material service not contemplated in this Agreement, (c) there is any assignment
of interest in the subject matter of this Agreement, (d) there is any material
modification hereof, (e) any material controversy arises hereunder, or (f) the
Escrow Agent is made a party to any litigation pertaining to this Agreement or
the subject matter hereof, then the Escrow Agent shall be reasonably compensated
for such extraordinary services and reimbursed for all costs and expenses,
including reasonable attorney’s fees, occasioned by any delay, controversy,
litigation or event, and the same shall be recoverable from the Company. The
Company’s obligations under this Section 6 shall survive the resignation or
removal of the Escrow Agent and the assignment or termination of this Agreement.


7.    Investment of Investor Funds. Investor Funds shall be deposited in the
Escrow Account in accordance with Section 1 and held un-invested in the Escrow
Account, which shall be non-interest bearing.


8.     Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given, (b) on the day of transmission if sent by facsimile/email
transmission bearing an authorized signature to the facsimile number/email
address given below, and written confirmation of receipt is obtained promptly
after completion of transmission, (c) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service, or (d) on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed, return receipt
requested, to the party as follows:


If to the Company:
 
Preferred Apartment Communities, Inc.
3284 Northside Parkway, NW, Suite 150
Atlanta, Georgia 30327
Fax: (770) 818-4105
Attention: Daniel M. DuPree, Chief Executive Officer
Attention: Jeffrey Sprain, General Counsel and Secretary


with a copy to:


Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Fax: (212) 969-2900
Attention: Peter M. Fass, Esq.
James P. Gerkis, Esq.




If to the Dealer Manager:


5
PAC:19638.2

--------------------------------------------------------------------------------






Preferred Capital Securities, LLC
3284 Northside Parkway, NW, Suite 150
Atlanta, Georgia 30327
Email: bcho@prefcapitalsecurities.com
Attention: Brian Cho, Chief Compliance Officer


with a copy to:


Kunzman & Bollinger, Inc.
5100 N. Brookline, Suite 600
Oklahoma City, OK 73112
Fax: (405) 942-3527
Email: wkunzman@kunzboll.net
Attention: Wallace W. Kunzman, Jr.
           


If to Escrow Agent:


UMB Bank, National Association
1010 Grand Blvd. 4th Floor
Mail Stop: 1020409
Kansas City, Missouri 64106
Attention: Lara Stevens, Corporate Trust & Escrow Services Dept.
Telephone: (816) 860-3017
Fax: (816) 860-3029
Email: lara.stevens@umb.com


Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.


9.     Indemnification of Escrow Agent. The Company and the Dealer Manager
hereby agree to, jointly and severally, indemnify, defend and hold harmless the
Escrow Agent from and against, any and all losses, liabilities, costs, damages
and expenses, including, without limitation, reasonable counsel fees and
expenses, which the Escrow Agent may suffer or incur by reason of any action,
claim or proceeding brought against the Escrow Agent arising out of or relating
in any way to this Agreement or any transaction to which this Agreement relates
unless such loss, liability, cost, damage or expense is finally determined by a
court of competent jurisdiction to have been primarily caused by the gross
negligence or willful misconduct of the Escrow Agent. The terms of this Section
shall survive the termination of this Agreement and the resignation or removal
of the Escrow Agent.


10.     Successors and Assigns. Except as otherwise provided in this Agreement,
no party hereto shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other parties hereto and any
such attempted assignment without such prior written consent shall be void and
of no force and effect. This Agreement shall inure to the benefit of and shall
be binding upon the successors and permitted assigns of the parties hereto. Any


6
PAC:19638.2

--------------------------------------------------------------------------------




corporation or association into which the Escrow Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which the
Escrow Agent is a party, shall be and become the successor Escrow Agent under
this Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.


11.     Governing Law; Jurisdiction. This Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.


12.     Severability. If any provision of this Agreement is declared by any
court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.


13.     Amendments; Waivers. This Agreement may be amended or modified, and any
of the terms, covenants, representations, warranties, or conditions hereof may
be waived, only by a written instrument executed by the parties hereto, or in
the case of a waiver, by the party waiving compliance. Any waiver by any party
of any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement. The Company and the
Dealer Manager agree that any requested waiver, modification or amendment of
this Agreement shall be consistent with the terms of the Offering.


14.     Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the escrow contemplated
hereby and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.


15.     Section Headings. The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.


16.     Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument. Copies, telecopies, facsimiles, electronic files and other
reproductions of original executed documents shall be deemed to be authentic and
valid counterparts of such original documents for all purposes, including the
filing of any claim, action or suit in the appropriate court of law. The parties
hereto agree that the transactions described herein may be conducted and related
documents may be stored by electronic means.


17.     Resignation. The Escrow Agent may resign upon 30 days’ advance written
notice to the parties hereto. If a successor escrow agent is not appointed by
the Company within the 30-day period following such notice, the Escrow Agent may
petition any court of competent jurisdiction


7
PAC:19638.2

--------------------------------------------------------------------------------




to name a successor escrow agent, or may interplead the Investor Funds with such
court, whereupon the Escrow Agent’s duties hereunder shall terminate.


18.    References to Escrow Agent. Other than the Offering Document, any of the
other documents related to the Offering (including the subscription agreement
and exhibits thereto) and any amendments thereof or supplements thereto, no
printed or other matter in any language (including, without limitation, notices,
reports and promotional material) which mentions the Escrow Agent’s name or the
rights, powers, or duties of the Escrow Agent shall be issued by the Company or
the Dealer Manager, or on the Company’s or the Dealer Manager’s behalf, unless
the Escrow Agent shall first have given its specific written consent thereto.
Notwithstanding the foregoing, any amendment or supplement to the Offering
Document or any other document related to the Offering (including the
subscription agreement and exhibits thereto) that revises, alters, modifies,
changes or adds to the description of the Escrow Agent or its rights, powers or
duties hereunder shall not be issued by the Company or the Dealer Manager, or on
the Company’s or the Dealer Manager’s behalf, unless the Escrow Agent has first
given specific written consent thereto.


19.    Regulatory Compliance. The Company and the Dealer Manager shall provide
to the Escrow Agent upon the execution of this Agreement any documentation
requested and any information reasonably requested by the Escrow Agent to comply
with the USA Patriot Act of 2001, as amended from time to time and the Bank
Secrecy Act, as amended from time to time.




[Signature page follows.]


8
PAC:19638.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the date and year first set forth above.




PREFERRED APARTMENT COMMUNITIES, INC.




By:
 
 
 
Name:
Jeffrey R. Sprain
 
 
Title:
Executive Vice President- Legal, General Counsel & Corporate Secretary
 





PREFERRED CAPITAL SECURITIES, LLC




By:
 
 
 
Name:
Brian Cho
 
 
Title:
Chief Compliance Officer
 







UMB BANK, NATIONAL
ASSOCIATION, as Escrow Agent




By:
 
 
 
Name:
 Lara L. Stevens
 
 
Title:
 Vice President
 









9
PAC:19638.2

--------------------------------------------------------------------------------






Exhibit A




CERTIFICATE AS TO AUTHORIZED SIGNATURES


The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Preferred
Apartment Communities, Inc. and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of Preferred
Apartment Communities, Inc.


Name/Title
 
 
Specimen Signature
Daniel M. DuPree
Chief Executive Officer
_______________________________
Signature
 
 
Leonard A. Silverstein
President and Chief Operating Officer
_______________________________
Signature
 
 
Michael J. Cronin
Executive Vice President, Chief Accounting Officer and Treasurer


_______________________________
Signature
 
 
Jeffrey R. Sprain
Executive Vice President – Legal, General Counsel and Secretary
_______________________________
Signature





10
PAC:19638.2

--------------------------------------------------------------------------------




Exhibit A-1


CERTIFICATE AS TO AUTHORIZED SIGNATURES
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Preferred
Capital Securities, LLC and are authorized to initiate and approve transactions
of all types for the above-mentioned account on behalf of Preferred Capital
Securities, LLC.


Name/Title
 
 
Specimen Signature
Jeff Smith
Chief Executive Officer
_______________________________
Signature
 
 
Brian Cho
Chief Compliance Officer
_______________________________
Signature
 
 
Greg Mausz
Executive Vice President – Operations & Due Diligence
_______________________________
Signature





Alex Evans
Vice President of Operations
_______________________________
Signature





11
PAC:19638.2

--------------------------------------------------------------------------------






Exhibit B


ESCROW FEES AND EXPENSES


Annual Fee
Annual Escrow Agent                        $[______]


Annual Fee will be payable upon the effectiveness of this agreement and will be
billed annually in advance thereafter. Other fees and expenses will be billed as
incurred.
Fees specified are for the regular, routine services contemplated by this
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate.


12
PAC:19638.2

--------------------------------------------------------------------------------




Exhibit C


FORM OF ESCROW RELEASE NOTICE




Date:                 


UMB Bank, National Association
928 Grand Blvd. 12th Floor
Mail Stop: 1011201
Kansas City, Missouri 64106


Ladies and Gentlemen:


In accordance with the terms of Section 3 of the Subscription Escrow Agreement
dated as of February 14, 2017 (as the same may be amended from time to time,
the “Escrow Agreement”), among Preferred Apartment Communities, Inc. (the
“Company”), Preferred Capital Securities, LLC (the “Dealer Manager”) and UMB
Bank, National Association (the “Escrow Agent”), the Company and the Dealer
Manager hereby notify the Escrow Agent that the ________ closing will be held on
___________ for gross proceeds of $_________.


PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER (or as indicated) AS FOLLOWS
(wire instructions attached) from the A1 Subaccount:


$
$


PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER (or as indicated) AS FOLLOWS
(wire instructions attached) from the M1 Subaccount:


$
$




Very truly yours,


PREFERRED APARTMENT COMMUNITIES, INC.,
as the Company




By:                            
    Name:                        
    Title:                        




13
PAC:19638.2

--------------------------------------------------------------------------------




PREFERRED CAPITAL SECURITIES, LLC,
as the Dealer Manager




By:                            
    Name:                        
Title:                        


14
PAC:19638.2